 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIvan-Ivan and Foodarama, Inc. d/b/a Foodaramaand United Food and Commercial WorkersUnion, Local 698, AFL-CIO-CLC a/w UnitedFood and Commercial Workers InternationalUnion, AFL-CIO-CLC. Cases 8-CA-13142, 8-CA-13885, and 8-CA-14280February 12, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn September 28, 1981, Administrative LawJudge Philip P. McLeod issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ivan-Ivan and Foodarama, Inc. d/b/a Foodarama,Canton, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(b):"(b) Remove and expunge from its records thoseindividual employee files which record tardiness,absenteeism, overages, shortages, customer com-plaints, and returned sales slips, and which were in-stituted and maintained to discourage employeesfrom selecting a union to represent them for pur-poses of collective bargaining."2. Substitute the attached notice for that of theAdministrative Law Judge.I We agree with the Administrative Lays Judge that Respondent vin-lated the Act by implementing a new system of individual employee filesrecording information on employee tardiness, absenteeism, overage,,shortages, customer complaints, and returned sales slips in order to dis-courage employee selection of a bargaining representatiN.e The purposeof our remedial order is not to destroy valuable business records whichRespondent is. in some instances, required by las to keep, but to directthat such records not be kept on an individual employee basis for thepurpose of discouraging collective bargaining. as set forth by the Admin-istrative Law Judge in his Conclusion of Las, 3 We will modify par2(b) of the Administrative L as Judge's recoimmenlded Order accordingls260 NLRB No. 46APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAIl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Wl Wi l. NOT create the impression thatemployees' union activities are being keptunder surveillance; interrogate employees re-garding their union sentiments; threaten em-ployees with reprisal in the event they select aunion to represent them; solicit grievancesfrom employees and impliedly promise toremedy such grievances; establish a "hot line"in order to encourage employees to expresssuch grievances; or maintain files on employ-ees reflecting records of tardiness, absenteeism,overages, shortages, customer complaints, andreturned sales slips in order to discourage em-ployees from selecting a union to representthem for purposes of collective bargaining.WE Wl l. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE Wit.l. remove and discontinue use of the"hot line" installed for the purpose of solicit-ing grievances from employees.WE wii.l remove and expunge from our re-cords those individual employee files whichrecord tardiness, absenteeism, overages, short-ages, customer complaints, and returned salesslips, and which were instituted and main-tained in order to discourage employees fromselecting a union to represent them for pur-poses of collective bargaining.IVAN-IVAN ANI) FOODARAMA, INC.D/B/A FOODARAMA298 FOODARAMADECISIONSIAII MItNI' O 0 IHI} CAS-PHII.IP P. McLEOD, Administrative Law Judge: Uponcharges filed on August 30, 1979, and June 2 and Octo-ber 8, 1980, by United Food and Commercial WorkersUnion, Local 698, AFL-CIO-CLC a/w United Foodand Commercial Workers International Union, AFL-CIO-CLC (herein called the Union), against Ivan-Ivanand Foodarama, Inc., d/b/a Foodarama (herein calledRespondent), the General Counsel of the National LaborRelations Board, by the Regional Director for Region 8.issued an order consolidating cases, amended consoli-dated compliant, and notice of consolidated hearingdated November 28, 1980, alleging violations by Re-spondent of Sections 8(a)(1), (3), and (4) and 2(6) and (7)of the National Labor Relations Act, as amended, hereincalled the Act. Respondent, by its answer, denied thecommission of any unfair labor practices.A hearing was held before me in Massillon, Ohio, onMarch 12, 13, and 24, 1981, at which the General Coun-sel and Respondent were represented by counsel and allparties were afforded full opportunity to be heard. to ex-amine and cross-examine witnesses, and to introduce evi-dence. Thereafter, the General Counsel and Respondentfiled briefs which have been duly considered.Upon the entire record in this case, and from any ob-servation of the witnesses, I make the following:FININ(;S O0 F.xc'I. Jt RISI)IC( IONRespondent, an Ohio corporation, with offices andfacilities located in and around Canton, Ohio, is engagedin the retail sale of food and household items. In thecourse and conduct of its business operations. Respond-ent annually derives gross revenues in excess of $500,000and receives goods valued in excess of $25,000 directlyfrom points located outside the State of Ohio. Respond-ent admits, and I find, that it is and has been at all timesmaterial herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. I AHOR OR(;G NIZ' IONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THI UNFAIR I ABOR PRA(t IC F SA. Background and lsuus PresentedBased on a charge in Case 8-CA-13142, filed August30, 1979, a complaint and notice of hearing was issued onOctober 4, 1979, alleging substantive violations of Sec-tion 8(a)(1) and (3) of the Act by Respondent maintain-ing in effect and discriminatorily enforcing an unlawfulno-solicitation rule; disparately enforcing this rule againstemployee Kathleen Leibler by issuing a written repri-mand to her for having violated the rule; and creatingthe impression through Supervisor Richard Bardine andthrough Supervisor Millie Dingess that employees' unionactivities were being kept under surveillance. Followingissuance of that complaint, the Union and Respondententered into a settlement agreement, which was ap-proved by the Regional Director for Region 8 of theBoard on March 17, 1980, remedying the alleged unfairlabor practices referred to above. Thereafter, on June 2,1980, the Union filed a charge in Case 8-CA-13885,which was amended on July 28, 1980. By letter datedJuly 30, 1980, the Regional Director notified the partiesthat he was setting aside the settlement agreement forreasons more fully discussed below.On July 31, 1980.1 the Regional Director issued anorder consolidating cases, consolidated complaint andnotice of consolidated hearing in Cases 8-CA-13142 and8-CA-13885. In that consolidated complaint, the Region-al Director repeated the alleged violations contained inthe earlier complaint and additionally alleged that onNovember 1, 1979, through David Gregory Copobianco,Respondent interrogated an employee regarding herunion sentiments during an employment interview; thaton January 24, 1980, through Millie Dingess, Respondentunlavwfully interrogated an employee regarding her unionactivities and stated that Respondent should be informedof future contacts made with the employee by the Union;and. finall,. that on April 11, through Dingess. Respond-ent created the impression among its employees thattheir union activities were being kept under surveillance.The complaint further alleges that the last mentioned actviolated the terms of the settlement agreement previous-ly approved on March 17, and warranted it being setaside One of the primary issues in this case is thuswhether the earlier settlement agreement can and shouldappropriately be set aside on the basis of the violation al-leged to have occurred by Dingess on April 11. Thisissue must be resolved before any consideration is givento whether Respondent violated the Act by any conductpredating the approval of the settlement agreement.2On October 8, the Union filed a charge in Case 8-CA-14280. On November 28. the Regional Director issued anorder consolidating cases, amended consolidated com-plaint and notice of consolidated hearing in which allthree of the above-captioned cases were consolidated forfurther proceedings. In the amended consolidated com-plaint dated November 28, the Regional Director repeat-ed the alleged violations of the Act described above andadded other alleged violations which are:On July 7, Respondent, through Dingess. threatenedEilenc Harper w ith economic reprisal and, on July 15,i All dates herei rafer refer to the year 14P8) uless olherwise mdical-S- c 1111 I(e)2) 'If th l Boa;rd', Rules and Regularion,. Series 8, a,amenllded. protdc, "Int Ihe ecetnl the respondent ftlls to comply silh theterms of ;111 Irlfiorm;ll %ellcrillent agreement, the regional director mnad setthe agreemenl iside and institute further proceedings " It is wiell clah-liheId thalt a tettlement many he set aside onl, Arhere independent exi-denee of slhbsequtlll or onlltinuing unfair labor praitlices reeuls a hrealchof the igrect'nlit ,l lim,, lts .o,tor Line., In, .142 NLRB 1. 3 (1963hi en-fircementt dltied on other grounds 337 F 2d 325 (hlth (itr 194), I'mtedDuirv (Co.. 146 Nl RB 187. 189 (1964) To properl sct alsidce a settilementagreerLerit. Ihte sublhsequentl or cotlilnUing uiifa.r Iiahor practluic', mllst heuhstntla lai ( op,,rs hi titrn ummal/ Union,. 21)8 NlRII 175 (l 174): ' %1idaultfanorr. Im ,h,1t J ('h, ,mlniti Clv ('onv , tlt /ItI.pIta/ antd ('omutnuwtt(o itl/ vni t / dnt, IQtQ Nt RH 8401 (1972) t.%i ro'' ,htal Iitf /nlnwraa,( -,;pil,/I IfI NI R B 55 1 ( II96 )299 DECISIONS OF NATIVONAL LABOR REL ATIONS BOARDconstructively discharged Harper by transferring herfrom night shift to day shift because she gave testimonyto the Board in Case 8-CA-13885 and/or because of herunion activities; on July 21, Respondent, through StoreManager Joseph Martinez, threatened to discharge anemployee; on October 6. Respondent, through PresidentTom Ivan, interrogated an employee concerning herunion sentiments and threatened an employee with eco-nomic reprisal because of employees' union activities; onOctober 6, Respondent, through Martinez, interrogatedan employee concerning her union sentiments; on Octo-ber 14, Respondent, through Ivan, solicited grievancesfrom employees in order to discourage them from engag-ing in union activities; on October 15, Respondent,through Tom Ivan's wife, Maria Ivan, threatened an em-ployee with discharge and other economic reprisal ilorder to discourage employees from supporting theUnion. At the hearing herein, counsel for the GeneralCounsel further amended the amended consolidated com-plaint by alleging that, during December 1980, Respond-ent failed to consider employee Jean McNamara for pro-motion because of her union activities or sentiments.Respondent denies the commision of the unfair laborpractices.1,. The EfvidenceEmployee Jean Cassidy testified that on or about April11, 1980, she was in the employee breakroom when Su-pervisor Millie Dingess approached and asked if shecould talk to Cassidy." Cassidy replied yes. According toCassidy, Dingess then started talking to her about theUnion, and stated that she did not know if Cassidy wasfor the Union or if Cassid) signed a card. Dingess statedthat she knew a lot of the other employees were not infavor of a union and that the employees who did sign anauthorization card in favor of a Union, she (D)ingess)knew about. Dingess then went on to say that employeesdid not need a union and the employees were happywithout a union in the store to represent them. Dingessadmitted that she had a conversation with Cassidy in thebreakroom regarding the Union but stated that she couldi Respondent slipulated that various individuals occupied crtalin posi-tions, lcluding Tom Ivanl corporalte president. Richard ilardilc. corpo-rate finance director, and Joseph Martinez, store manager. Respondentalso stipulated that David GregorS Copohianco occupied the p hjl ionl ofcorporate secretary-trcasurer from November 1979 to June 19)0 Re-spondentl, however, refused to stipulat e that the afloreanamed indit Idualsare agents and ,uperx isors w ithin the meaning orI Sec 2(1 ) of Ihe ActReco(rd evidece clea;rly reflects that each of the individuals, during alltimes reles ant Io Ihese proceedings, possessed the aultlhority to reprimandand/or discharge employees arid to grant time off to emrnployces Accord-ingly. I find that each of these inditiduals is a supcrsi sor xI thln tiemeaning ,of Sec. 2( 1) of the Act.The General Counisel further alleges, and Respondent dtries, thaltMillie D)ingess is a supervistor within the meaninag of the Act t)liigesswhose title is head cashier, schedules the work (of other cashicl, anrd hagboys; oversees the cashiers in the performanlce iof their duties participaltein interviewing job applicanlts; and performs cashier duties liersel onlion an emergency basis Dingess testified that at the time she ilterviewsprospective employees, she has the authority Io make the fitnal decisionregarding whether the iltdividual will be hired Dingess alone has trailedalmost every cashier now working for Respondenit at its Meyer I lkestore. Finally. at an employee meeting im October 198(0. employees wereinformed that I)ingess was their supervisor and that if they had a prob-lem it should he taken to L)ingess Based on all the ahove. I conclude thatDtingess is a supervisor xwithit the meaniig Iof Sec 2( I I) of the Actnot recall union authorization cards being mentioned. Icredit Cassidy that the conversation took place as relatedby her.1. The alleged constructive discharge of EileneHarperEilene Harper was employed by Respondent as a part-time cashier at its Meyers Lake store from August 1978to August 1980. Harper testified that, at the time she washired, she informed Respondent's manager, RandyMellot, that she wanted to work evening hours becauseshe had young children and her husband was available tobabysit during the evening. Harper further testified that,during the period of her employment, her work hourswere generally 4 p.m. to 9 p.m. during the week and 10a.m. or 12 noon to 6 p.m. on Saturdays. Harper furthertestified that she considered shifts which started before 5p.m. as day shifts because it was those workshifts whichrequired that she obtain babysitting services. I find bothof Harper's assertions significant because, as discussed indetail below, the record reflects that, on numerous occa-sions prior to the time she quit, Harper worked day-timeshifts.Harper testified that on or about February 16, 1980,she was assigned to work at a cash register with abroken conveyor belt. She worked 4 hours at this regis-ter prior to her lunch break, and was again assigned tothe same register after lunch. Harper complained toStore Manager Martinez, and Martinez accused Harperof refusing to work at that register. Harper responded toMartinez that she had come to him with a legitimatecomplaintt. to w hich he replied, "If you can't handle thejob, maybe you should not be here." I credit Harper thaton this occasion she replied to Martinez by stating, "thatis w hy this store needs a Union." This is the first in-stance of union activity or the expression of a prounionsentiment by Harper to which counsel for the GeneralCounsel points in support of its case. I find this conversa-tion significant not only for that reason, but also becauseit reflects that without regard to Harper's union senti-ments, and before they were ever known to Respondent,Harper did not hesitate to express individual complaintsshe might have about her work, and Respondent invitedher even then to leave if she were not happy.According to Harper, on February 23, she became illwhile wvorking at a cash register. Harper left the registerand went to the breakroom. Dingess and four other cash-iers were in the breakroom when Harper arrived. Ac-cording to Harper, Dingess left the room and pagedHarper on the intercom system. When Harper went tothe office, Dingess threatened to suspend her for a weekfor leaving her work station without permission. Harperprotested the threatened discipline, and Dingess toldHarper to go to the work floor. Dingess testified onlythat she could not recall this incident, and I creditHarper. Thereafter, however, Harper was neither sus-pended nor reprimanded with regard to this incident.Harper testified that some time in April 1980, she tele-phoned Dingess and stated that she would be late forwork. According to Harper, she arrived and clocked inat 4:45 p.m., and immediately started working. The fol-300 F()OODA RAMAlowing day, Dingess threatened to give Harper a writtenwarning letter for sitting in the breakroom after clockingin the previous day. Harper denied that allegation, andDingess told Harper to go to work A few days later,Dingess again threatened Harper with a warning letterfor going to the breakroom at the end of her w orkshifiwithout clocking out, as was required by companypolicy. Harper again protested this warning, stating thatit was the second time she had been accused of conductfor which she was not guilty. Harper added that Dingesshad been harassing her ever since Harper used the word"Union" in the store, and she was tired of being judgedon that instead of her work. According to Harper. Mar-tinez and Bardine joined Dingess and expressed a nega-tive opinion about the cost of joining a union and thecomparative hourly wage rates between Respondent andunionized stores.On May 22, Harper began wearing a prounion buttonto work. She continued wearing the button each work-day until August, and apparently was the only employeewearing such a button during that period This andHarper's statement about the need for a union, quotedabove, is the extent of Harper's union activity. There isno evidence that any representative of management everspoke adversely to Harper or commented on the factthat she wore this union button.Dingess was scheduled to be hospitalized and off workfor a considerable period during the month of July 1980.As is discussed more fully below, Martinez was to anddid take over the scheduling of work for cashiers duringDingess' absence. In late June, prior to Dingess' depar-ture, Harper approached Dingess and requested that shebe allowed to take a vacation which would include theFourth of July holiday. Counsel for the General Counseldoes not deny that Respondent had a general policy orrule against employees requesting vacations which wouldencompass a holiday week. In spite of the rule and theresulting inconvenience to Respondent, Dingess grantedHarper's request even though a more senior, full-timeemployee was denied a similar request. Harper was thusgranted a vacation from June 30 to July 16.On July 3, while on vacation, Harper came into Re-spondent's facility to pick up her paycheck. Accordingto Harper. while in the store, Dingess asked her if shecould work the following Saturday. Harper stated thatshe could not work because she was going out of theState. According to Harper, Dingess then stated. "Youknow, you broke the law, Eilene. You caused the store alot of trouble." Harper asked Dingess what she meant bythat statement, but Dingess turned around and would notanswer Harper. According to Dingess, Dingess was sur-prised to see Harper in the store that day because Harperhad previously said she was going to be out of town.Dingess asked Harper if there were any possibility thatHarper could work that afternoon because a number ofemployees had called off work sick. Harper replied,"No." Dingess then asked Harper if there were any pos-sibility that she could help by working on Saturday, July5. Harper again said no. According to Dingess, she toldHarper that she (Dingess) was in trouble, that she had al-lowed Harper to take off work during the holiday periodand that the store did not have enough coverage. Din-gess testified that Harper then left the store. Counsel forthe General Counsel alleges that Dingess' statement toHarper is a reference to Harper's union activity and/orto Harper having previously given a statement duringthe investigation of Case 8-CA-13885. Even by Harper'sversion, Dingess' statement is so vague as to not clearlyrefer to anything. Dingess' version and its import is morelogical and probable, and I credit that testimony, Ifindeed there was any reference to Harper having brokena law, it is logical to conclude in the context of this inci-dent that such a statement was a result of Dingess believ-ing that Harper had lied about plans to be out of town inorder get time off during a holiday period in violation ofcompany policy. Moreover, I specifically credit Dingessthat she said it was she, herself, who was in trouble.Harper returned to work from vacation on July 17.As indicated previously, Dingess was hospitalized inJuly', and Martinez took over the scheduling of work forcashiers. For a 6-week period prior to taking over, Mar-tinez logged total sales and the number of customersduring each hour of the 6-day workweek. Thereafter, hemade graphs reflecting the peak periods for customersand sales during each working day. After compiling thisinformation, Martinez determined the number of cashiersneeded on any given shift. From this, Martinez produceda proposed work schedule for cashiers based on a rota-tion system. On July 21, Martinez held a meeting withcashiers to explain the schedule. As is conceded by bothparties, Martinez received almost unanimous disapprovalof his proposed rotating schedule from the cashiers, whodesired a schedule based on seniority which wouldaccord them the same days off work each week. Harperalleges that during this meeting she asked Martinez whyher hours had been cut so much more than the othercashiers. Martinez allegedly replied that he only had toschedule her for 13.5 hours per week. Even if Harper iscredited on this point, I find it to be insignificant becauseher hours had not in fact been significantly reducedbelow her average as is discussed below. At the conclu-sion of the meeting, Martinez stated that he would revisethe schedule based on seniority.Harper testified that, as the July 21 meeting was break-ing up, she approached Martinez and asked how the newschedule would affect her as she was low in seniority. Icredit Harper that she told Martinez she could not workthe day shift because of difficulty she encountered in se-curing a babysitter during the summer months. Martinezinformed Harper that he could not work the schedulearound her and that the store was his main concern.Harper told Martinez that she wanted only the busiesthours, those that the other cashiers did not want. Mar-tinez replied that she would have to work the hours hewanted her to work and if she could not work thosehours she would not be there.After the meeting broke up and as Martinez was leav-ing the store, he was approached by cashier Pat Furge-son.4According to Furgeson, she and Martinez dis-4 Furgeson testified that she had a conversation A ith Martinez sometime in July 1980, as she was leaving work. Furgeson could not recall thedate of the conscrsation but stated that it was after Harper returned fromsacation Marlinez testified that the consersation occurred immediatelyafter the cashier's meeting on July 21. and I credit Martinez301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcussed the hours and schedule changes for the cashiers.Furgeson alleges that during the conversation Martinezstated that Harper was lucky to have the hours she wasassigned, that she was a good cashier, and that it wouldbe hard to get rid of her. Martinez testified in part thathe told Furgeson he could not get rid of Harper even ifhe wanted to. Counsel for the General Counsel arguesthat Martinez did not explain in his testimony how get-ting rid of Harper came up in the context of the conver-sation, Contrary to the General Counsel's argument,Martinez explained in considerable detail how both thetopic and the statement came up, and I credit Martinez.Martinez testified that Furgeson approached him andasked him if there was anything he could do or woulddo about Harper disrupting the cashiers at the front ofthe store and harassing Furgeson. Furgeson related toMartinez that she was referring to a prior incident whenMartinez had terminated a cashier for a shortage in hercashbox exceeding $100. Furgeson explained to Martinezthat Harper had questioned Furgeson and asked if she(Furgeson) did not think it strange that at the same timeMartinez needed money to repair his car there was asudden gross shortage. Harper also mentioned somethingto Furgeson about the terminated employee collectingunemployment, and Martinez replied to Furgeson that hewas not aware the employee was collecting unemploy-ment. Furgeson apparently did not like the innuendo ofHarper's question, and it was this that prompted Furge-son to complain to Martinez on the evening of July 21.Martinez responded to Furgeson that Harper was a goodcashier and that there was nothing he could do. Martinezadded that, as long as Harper stayed within the frame-work and policy of the Company, she was on solidground. Martinez then added, "I couldn't get rid of herif I wanted to." Rather than evidencing a threat to dis-charge Harper, as alleged by the General Counsel, I findthis statement to be a positive recognition by Martinez ofHarper's work performance.Following the July 21 meeting with cashiers, Martinezdeveloped a work schedule which he posted on Friday,July 25, covering the week of July 28 to August 2. Onthis schedule, Harper was assigned to work from 11:30a.m. to 7 p.m. on Thursday, July 31; from 11 a.m. to 8p.m. on Friday August 1; and from 9:30 a.m. to 6:30 p.m.on Saturday, August 2. This schedule allotted Harper 23working hours. On Friday, July 25, Harper had a con-versation with Martinez which ultimately resulted in herquitting. According to Harper, she approached Martinezand told him that she could not work the scheduledhours because of babysitting problems. Martinez repliedthat he had a lot of cashiers coming in to ask him forchanges in the schedule and that he could not please ev-eryone. Harper protested that Martinez granted schedulechanges for other cashiers, and that she wanted thehours she had always worked. Martinez allegedly toldHarper that if she did not like the hours assigned shecould quit; Harper responded that she was giving aweek's notice of her resignation. Harper testified thatMartinez then asked if there was any particular reasonfor the resignation, and Harper replied that she could notwork the hours assigned to her. Harper further testifiedthat Martinez asked if she had another job and that sheresponded she did not, but she was exploring the possi-bility of a part-time job driving a schoolbus. Martineztestified that when Harper came into his office she imme-diately announced her resignation. According to Mar-tinez, when he asked about her reasons for quitting,Harper stated that she found another job more suitableto the hours she would like to work. Martinez thenasked for a letter of resignation. When Harper allegedlyasked what she would write in the letter, Martinez toldher to state that she had found another job.On August 1, 1980, Harper submitted a letter of resig-nation to Martinez, which states in toto:1, Eilene F. Harper, resign my position as cashierthis day of August 1, 1980 with one week's noticealready given on July 26, 1980.My reasons for leaving are I was refused eveninghours and hours I was given was difficult to workbecause of my family.I credit Harper's version over that of Martinez withregard to her conversation on July 25. I further find thatin telling Martinez she wanted the hours she had "alwaysworked" and that she could not work the hours assignedto her, Harper undoubtedly expressed what was con-tained in her letter of resignation that the hours she hadbeen assigned were difficult to work because of herfamily considerations. Harper's last day of work wasAugust 1, 1980.2. Events of October 1980On October 6, cashier Jean Gifford, Jacquelyn Wade,Pat Furgeson, and Joyce McNamara wore prounion but-tons to work. McNamara testified that she had workedfor approximately 3 hours when she was informed thatRespondent's president, Tom Ivan, wanted to speak toher in the office. After arriving at the office, and ex-changing greetings with Ivan, Ivan stated to McNamara,"what I wanted to talk to you about," indicating with hishand toward McNamara's union button, McNamara re-sponded that wearing the button was not something shehad just done on the spur of the moment, that she hadthought about it a long time, but had ultimately made upher mind as a result of Betty Brown, a long-term em-ployee at another of Respondent's stores, being fired.Ivan responded that Brown had been fired for what theCompany believed were bona fide reasons and employ-ees should not question the judgment of managementwhen something is done for betterment of the Company.McNamara stated that she was naturally worried abouther job security and her position with Respondent afterBrown, who had been employed for 15 years, was sud-denly discharged. Ivan responded that McNamara didnot have to worry about her job as long as she wasdoing her job in the manner she was then performing.Ivan added, "the Union is not going to protect you oranybody that doesn't do a good job for the company.The Union won't protect your job any more than yourjob is already protected." McNamara testified that themeeting was lengthy, lasting approximately 1-1/2 hours.During this time, Ivan and McNamara discussed store302 FOODARAMApolicy in detail. Ivan also stated in part that Respondentwas paying almost the same as union scale and that theCompany had come a long way since McNamara startedworking for it. McNamara agreed. During this discus-sion, McNamara also told Ivan, "Tom, you need to talkto your employees. You need to get to know them."Ivan responded that he would like to do that. As theconversation was concluding, Ivan remarked to McNa-mara, "I don't know what I will become or what I willbe like when or if a Union ever gets in this store. Icannot honestly say what I will do or what I will belike."Ivan admitted having this converation with McNa-mara. Ivan testified that he was shocked when he sawMcNamara wearing a union button because he had actedfavorably on all of McNamara's previous complaints.Ivan testified that he could not understand why McNa-mara needed a spokesman when company officials towhom she had registered complaints were readily availa-ble, and admitted that he asked McNamara why she wasinterested in having someone else be her spokesman,rather than her speaking to Ivan himself. I completelycredit McNamara's testimony with regard to this conver-sation, including Ivan's own admission regarding it.Also on October 6, Store Manager Martinez asked em-ployee Jacquelyn Wade to step into the office because hewanted to talk to Wade about why she was wearing aprounion button. According to Wade, when she steppedinto the office, Martinez said he could not understandwhy Wade would want to wear a union button sinceWade was such a longtime employee with Respondent.Martinez then said he was hurt that she had it on. Wadetold Martinez that because of the discharge of employeeBrown and other things which had happened to her per-sonally, she, Wade, felt that employees' jobs were veryinsecure. Wade added that she hoped if nothing else thebutton would bring attention to employee problems frommanagement and Respondent's owners. Wade testifiedthat the conversation lasted approximately an hour. Mar-tinez admitted having had this conversation with Wade,including the fact that he told Wade he was disappointedthat she was wearing a union button. I credit fullyWade's version of this conversation.On October 14, in response to a demand from employ-ees, Respondent held a meeting with cashiers. At the be-ginning of the meeting, conducted by Ivan and Martinez,Ivan asked the cashiers to air any grievances they mighthave. He distributed pencils and paper to employees, andinvited them to write any grievances they might have ifthey did not want to express them aloud. One of the em-ployees present commented that, when grievances wereexpressed to supervisors, they are taken on a personalrather than a business level, and therefore employeeswere reluctant to express such grievances. Ivan repliedthat supervisors would be trained to handle problems asthey arise. Ivan encouraged employees that, if they werenot satisfied with the response from the supervisor, theyshould feel free to pursue the matter with higher man-agement including, if necessary. Ivan himself. Ivan statedthat he could not understand why any employee wouldwant a union and why they needed a third party to dotheir bargaining. Ivan informed the employees that hewould establish a "hotline" in the employee breakroomso that employees could mail anonymous post cards ortelephone Ivan personally regarding any complaint. Alsoduring this meeting, Store Manager Martinez informedemployees that Respondent was going to begin keepingfiles regarding the cashiers. A file would be maintainedon each employee recording the employee's tardiness,absenteeism, overages, shortages, customer complaints,and returned sales slips. After this meeting was over, ac-cording to the testimony of employee Gifford, Martinezhad a brief conversation with her in the presence of em-plovee McNamara during which he stated that he, Mar-tinez, hated their union buttons."Martinez admitted that he informed the cashiers hewas going to begin keeping such files. He further ad-mitted that, prior to the meeting, such files were notkept, and following the meeting such files have been andcontinued to be kept. Martinez testified that the reasonsfor having begun the file system were that cashiers hadgiven him the impression they were concerned about jobsecurity, and that the keeping of such files would assureemployees that no arbitrary and undocumented actionmight be taken against them.Ivan admitted informing employees of his intention toestablish a "hot line." Subsequent to the October 14meeting, a "hot line" poster was placed on the wall inthe employee breakroom. In a pocket on the poster werepost cards that employees could use to anonymously ex-press any complaint they might have. Also on the posterwas Ivan's home telephone number so that employeesmight telephone Ivan directly with regard to any com-plaint. Ivan testified that he had always had an "opendoor" policy encouraging employees to express the com-plaints they might have, but further admitted that noposter of the kind described above existed prior to theOctober 14 meeting. Ivan testified that he promised andestablished the "hot line" poster in order to illustrate toemployees that something was coming out of the Octo-ber 14 meeting and that employees could get results fromRespondent. At the time of the hearing herein, the posteras described above was still in use.On October 15, while employee McNamara was work-ing at her assigned cash register, Marla Ivan, the wife ofRespondent's president, Tom Ivan, came to the line atMcNamara's register. According to McNamara, shegreeted Marla Ivan by stating, "how are you?" MariaIvan replied, "I was fine until I saw your union button."Mrs. Ivan then added, "Even if they win, you lose."Mrs. Ivan was not called as a witness by Respondent,and McNamara's testimony is uncontroverted. No reasonhas been advanced to discredit McNamara, and I findnone. I conclude that Marla Ivan made the statements at-tributed to her by McNamara.Ms fntldings with regard to Ihis meeting are based on a composite o(the tesirnmony of employees Wade and Gifford. whom I credit Ivan andMartinez boith admit Ihat Ihe meeting occurred suhstantiall as recited h)Wade and (ifford. alnd I credit their admi.slsons ilh regard to sariousesents regarding this meeting and further events which fnosed from it. asfurther descrihed herein I)tCIStl()NS ()F NATI()NAI I.ABOR REI:.AIO()NS BO)ARI)3. The failure to promote Joyce McNamaraMcNamara has been employed by Respondent as acashier since 1973. For approximately the past 3 years,McNamara has assisted in performing office work on apart-time basis in addition to her duties as a cashier.McNamara's office duties include opening anti closingthe store, performing pickups of cash from cashiers,counting coupons, and providing customer service. Mc-Namara, however, is not the only employee who hasperformed such work on a part-time basis. for the recordreflects that such work is divided among several cash-iers.In early December 1980, McNamara learned that theassistant head cashier at Respondent's Meyers Lake storehad accepted a position as head cashier at another of Re-spondent's stores. At that same time, McNamara also ob-served that Nancy Weber, also a cashier, had begun towork in the office on a part-time basis as well. Prior tothis time, in mid-October, McNamara had asked Mar-tinez to be relieved of working in the office on a part-time basis, and, as a result, had not worked in the officefor approximately 3 or 4 weeks; i.e., until approximatelymid-November 1980. Thereafter, McNamara againagreed to work in the office and continued to be as-signed part-time work as before. Upon seeing Weberworking in the office, McNamara approached StoreManager Martinez and asked if Weber were beingtrained to replace her, McNamara, in the office. Mar-tinez replied no, that Weber was being trained because ofRespondent's need for additional office employees.During the same conversation, as testified to by McNa-mara, Martinez observed that McNamara was no longerwearing the union button referred to above. McNamararesponded that she had decided not to wear the buttonbecause she wanted to give Respondent "a chance to dowhat was right by their employees."During approximately the same time, McNamara gaveRespondent a written note in which she informed Re-spondent that she wanted to work only 30 hours perweek, "no more, no less." This position remained un-changed until December 29.On December 29, McNamara approached Martinezand submitted a written request to Martinez to be consid-ered for the job of assistant head cashier soon to bevacant. McNamara told Martinez that she did not knowif the job of assistant cashier was in fact open but thatshe had heard a rumor to that effect. Martinez told Mc-Namara that that was true, and that he would takeMcNamara's request to Ivan. During this conversationMcNamara also informed Martinez for the first time thatshe was willing to work more than 30 hours per week inorder to be considered for the position of assistant headcashier which might require that she work as many as 40hours per week.Counsel for the General Counsel argues that McNa-mara heard nothing from Martinez until she approachedhim in late January 1981, to confirm a rumor that Weberhad been selected for the position of assistant head cash-ier. My analysis of the record, however, leads me to theconclusion that only a week to 10 days passed beforeMcNamara approached Martinez. When McNamara ap-proached Martinez to confirm this rumor, McNamaraasked Martinez if it were true that Weber had been giventhis position. Martinez replied that Weber had beengiven the position. Martinez was then asked why the po-sition had been given to Weber rather than McNamara.Martinez replied that the decision had been made by Re-spondent's president, Tom Ivan, and that that was theway he wanted it. When McNamara pressed further forthe reason, Martinez informed McNamara that Ivan be-lieved Weber to be more qualified; that Weber got alongwith other employees and was pleasant to customers: andthat Weber was an all-round better employee for the po-sition. During this conversation, according to McNamarawhom I credit, Martinez also told McNamara that one ofthe reasons she had not been given the position was thatshe was not "loyal" enough for the position. McNamarapressed Martinez about his meaning of the word "loyal."Martinez stated, "w'hat I mean, for example, if Tom[Ivan] made a decision in the office. would you abide byit?" McNamara responded, "Yes. I would have to abideby it but not necessarily agree with it. If it was in regardto something I knew was not true about one of the othergirls, or people, I would not be able to go along swithhim, no. Tom Ivan is not God. I only have one God."Martinez responded only by saying that these were thereasons Ivan had given him for not selecting McNamara.Martinez and Ivan confirm that Martinez informedIvan of McNamara's request to be considered for the as-sistant head cashier position. Ivan, whom I also creditwith regard to this incident, further testified, however,that, at the time Martinez informed him that McNamaradesired to be considered for the position, he had alreadymade the decision that Weber would receive the promo-tion.IV. ANAI YSIS ANI) CONCI USIONSFor the reasons expressed above, I credit employeeJean Cassidy that on April 11, 1980, Supervisor MillieDingess initiated a conversation with her about theUnion. During this conversation, Dingess stated in partthat she, Dingess, knew the identity of employees whosigned authorization cards in support of the Union. It haslong been recognized. and I conclude, that such a state-ment necessarily implies that employees' union activitiesare being monitored closely by their employer and tendsto create the impression that such activities are beingkept under surveillance. I conclude that, by this state-ment, Respondent violated Section 8(a)(1) of the Act.With regard to the alleged constructive discharge ofemployee Eilene Harper, counsel for the General Coun-sel points to two instances of significant union activityby her preceding her termination. On February 16,Harper stated to Store Manager Martinez in effect thatthe store needed a union to represent employees. Also,from approximately May 22 until the time of her termi-nation, Harper wore a prounion button to work on adaily basis. In late June, during the period of time whenHarper wore this button daily, Harper requested and wasgranted permission by Supervisor Dingess to take a vaca-tion which overlapped and included the Fourth of Julyweekend. I find it significant that Harper was grantedthis vacation request in spite of there being a store policy FOODARAMAagainst employees taking vacations during holiday peri-ods and the resulting inconvenience to Respondent by itgranting Harper's request. Further, another employeemore senior than Harper was denied a similar request forvacation including this same Fourth of July holiday. OnJuly 3, while Harper was on vacation and thought to beout of town by Dingess, Harper came into Respondent'sstore to pick up her paycheck. Counsel for the GeneralCounsel alleges that during a conversation between Din-gess and Harper while Harper was in the store, Dingessthreatened Harper by stating, "you know you broke thelaw. You caused the store a lot of trouble," allegedly re-ferring to Harper's union activity or her having given aprior statement to the Board. For reasons more fully ex-pressed above. however, I find that, in asking Harper towork during the vacation period she had already beengranted, Dingess stated that she. Dingess, was in troubleand that the store did not have enough coverage bycashiers. Consequently, I shall dismiss this allegation inthe complaint.Counsel for the General Counsel alleges that on July21, 1980, Store Manager Martinez impliedly threatenedto discharge Harper. I have foutnd, however, that on thisoccasion employee Furgeson asked Martinez to do some-thing about Harper bothering Furgeson. Martinez repliedthat Harper was a good cashier and that there was noth-ing he could do. Martinez then stated that as long asHarper stayed within the framework and policy of theCompany, she (Harper) was on good ground. Martinezadded, "I couldn't get rid of her if I wanted to." Ratherthan evidencing a threat to discharge Harper, I find thisstatement to be a positive recognition by Martinez ofHarper's work performance. Accordingly, I shall dismissthat allegation of the complaint.Counsel for the General Counsel further alleges thatHarper was forced to quit, i.e., constructively dis-charged, by having her schedule changed such that shewas assigned to work days rather than nights. In her tes-timony, Harper appeared to give two reasons for havingquit: first, that her hours were drastically reduced, and,second, that she was assigned to work days rather thannights, thus requiring that she obtain babysitting services.Harper testified that in the last 2 weeks of June herschedule was reduced from 36 to 24 and then to 14 hoursper week. The work schedules show, however, thatwhile Harper was scheduled to work only 17.5 hoursduring the week of June 16-21, she was scheduled for 27hours during the week of June 23 to 28. A review ofHarper's timecards shows that during 27 calendar weeksprior to mid-June 1980, excluding completely two calen-dar weeks in January when Harper did not work at alldue to apparent hospitalization. Harper worked an aver-age of only 23.7 hours per week. Further, the timecardsreflect that in the 27-week period referred to above,Harper worked more than 30 hours in only two of thoseweeks. Harper admitted that all employees' work sched-ules were reduced during the month of June due to ageneral business slowdown. Nevertheless. contrary toHarper's assertion, her own work schedule does notappear to have declined substantially from her average.In the short 3-day workweek after her return from vaca-tion she worked 15 75 hours, in the following week ofJuly 21 to 26 she worked 27 hours; and in the last weekof her employment after she had given notice of her in-tention to quit she worked 23 hours. I conclude that inthe last 5 weeks of her employment, Harper's workschedule was not reduced signifcantly below her actualaverage work schedule.Counsel for the General Counsel admits that Respond-ent did not institute the rotating schedule system for dis-criminatory reasons. Rather, she argues that Respondentseized on the opportunity provided to effectuate achange in Harper's schedule and rid itself of a union sup-porter. The question remains, however, whether Re-spondent in fact effectuated a change in Harper's normalschedule, whether that change was an intentional act onRespondent's part in order to discriminate againstHarper, and, if it were, whether the change was so sig-nificant as to warrant Harper quitting such that it mightbe construed as a constructive discharge.Harper testified, and counsel for the General Counselargues, that she worked primarily from 4 p.m. to 9 p.m.on weekdays and during the day on Saturday. A reviewof the work schedules for 17 calendar weeks from March31 to July 21, 1980, reflects that Harper did work mostoften from 4 p.m. to 9 p.m. on weekdays, but thatHarper was scheduled to work a weekday shift whichstarted prior to 3 p.m. during eight of those weeks.During another week, she was scheduled to work twosuch day-time shifts. Counsel for the General Counseloverlooks this fact that, during more than 50 percent ofthe 17 calendar weeks preceding the time she quit,Harper was scheduled to work at least one day-time shiftwhich started before 3 p.m. and which required that sheobtain babysitting services. Simply stated, I concludedthat w hile Harper most often worked the 4 p.m. to 9p.m. shift, she was also called upon on a regular basis towork other shifts as the need arose. When SupervisorDingess was hospitalized in July 1980, her regular task ofscheduling the work of cashiers was taken over tempo-rarily by Store Manager Martinez. I conclude that thework schedule produced by Martinez was the result ofhis desire and attempt to schedule work in the most sci-entific, functional manner possible for Respondent andnot the result of any animus harbored by him towardHarper or any other employee because of their unionsentiments. Consequently, I conclude that Harper havingquit as a result of the schedule assigned to her may notbe considered a constructive discharge in violation ofSection 8(a)(3) of the Act, and I shall dismiss that allega-tion of the complaint.On October 6, 1980, four employees, including JoyceMcNamara and Jacquelyn Wade, wore prounion buttonsto work. O()n that day, Respondent's president, Tom Ivan,spoke to McNamara about the buttons and the Uniongenerally in a conversation which he initiated by stating,"what I wanted to talk to you about" indicating with hishand toward the button worn by McNamara. I concludethat such an open-ended introduction necessarily placedMcNamara in the position of having to respond and ef-fectively constituted interrogation of her about the rea-sons for wvearing the button. Further, Ivan admits askingMcNamara why she would be interested in having a305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspokesman represent her. By both of these acts, Ivan in-terrogated McNamara about her union sentiments in vio-lation of Section 8(a)(l) of the Act. This same conversa-tion between Ivan and McNamara was concluded byIvan stating, "I don't know what I will become or whatI will be like when or if a Union ever gets in this store. Icannot honestly say what I will do or what I will belike." I conclude that this statement constitutes a veiledthreat by Ivan that things may become unpleasant foremployees in the event they select a union to representthem. As such, I find this statement to be an additionalviolation of Section 8(a)(1) of the Act. Also on October6, Store Manager Martinez interrogated employee Wadeabout her reasons for wearing the prounion button andstated in part that he was "hurt" and/or "disappointed"that Wade was wearing this button. I conclude that Mar-tinez' actions in this regard constitute further violationsof Section 8(a)(1) of the Act.On October 14, 1980, Ivan and Martinez held a meet-ing with cashiers. The primary purpose for this meeting,as reflected by testimony, was to invite cashiers to airany grievances they might have against Respondent. Thesoliciting of grievances carries with it an implied promiseto remedy those grievances. Here, however, Respondentwent even further, telling employees that supervisorswould be trained to handle problems as they arose andthat, if employees were not satisfied with a responsefrom their supervisor, employees should pursue thematter with higher management, including Ivan. Ivaneven went so far as to set up a "hot line" for employeesto express those grievances. Ivan admits that the purposefor establishing this "hot line" was to illustrate to em-ployees that they could get results from Respondent. Iconclude that by Ivan soliciting grievances at this meet-ing and thereafter establishing the "hot line," Ivan inter-fered with employees' rights in violation of Section8(a)(1) of the Act. During this same meeting Store Man-ager Martinez informed employees that he was going tobegin keeping files regarding cashiers in which informa-tion would be maintained regarding tardiness, absentee-ism, overages, shortages, complaints, and returned saleslips. Following the meeting, Martinez did commencekeeping such files. I conclude that by his statements re-garding these files during the meeting, and by his actionsthereafter in maintaining these files, Martinez has inter-fered with employee rights in violation of Section 8(a)(l)of the Act.On October 15, 1980, Marla Ivan, wife of Tom Ivan,was in Respondent's facility to purchase some groceries.While going through the checkout line operated byJoyce McNamara, Marla Ivan stated that she was fineuntil she had seen McNamara's union button. Ivan alsostated, "Even if they win, you lose." Counsel for theGeneral Counsel alleges these remarks to be violations ofSection 8(a)(l) of the Act. Other than establishing thatMaria Ivan is the wife of Tom Ivan, however, counselfor the General Counsel has completely failed to pro-duce any evidence that Marla Ivan was an agent of Re-spondent. No evidence has been offered to suggest thatMarla Ivan was employed by Respondent. Further, noevidence has been produced showing that Marla Ivan isan officer or holds any ownership interest whatever inRespondent corporation. Consequently, I must concludethat counsel for the General Counsel has failed to estab-lish that the actions of Marla Ivan on this occasion maybe attributed to Respondent, and I shall dismiss that alle-gation of the complaint.With regard to Respondent's alleged failure to pro-mote Joyce McNamara to the position of assistant headcashier because of her union sentiments, the record re-flects that McNamara became aware of the upcomingvacancy in this position in early December 1980. Em-ployee Nancy Weber, the individual to whom the pro-motion was given, began to work in the office on a part-time basis in early December. I have credited Ivan thathe already made the decision to promote Weber when,on December 29, McNamara submitted a written requestto be considered for the position. In arriving at this con-clusion, I also note that it is supported by the fact thatMcNamara waited almost a month upon learning of theupcoming vacancy before expressing her desire to beconsidered for the job. Prior to December 29, McNa-mara had expressed to Respondent in writing that shedesired only 30 hours employment per week-"no more,no less." The position of assistant head cashier necessar-ily required work of more than 30 hours per week andsometimes required as much as and even more than 40hours per week. It was not until December 29, whenMcNamara submitted a written request to be consideredfor the position that she expressed a willingness to workmore than 30 hours per week.When McNamara learned that she had not gotten theposition of assistant head cashier and that Weber had re-ceived the promotion, McNamara confronted Martinez.Martinez informed McNamara that Weber had receivedthe promotion because Ivan believed Weber to be morequalified, to get along with employees and customersalike, and to be an all-round better employee for the po-sition. Martinez also informed McNamara that Ivan didnot believe McNamara to be "loyal" enough for the po-sition. Counsel for the General Counsel places great,weight on Martinez' use of the words "loyal," arguingthat this evidences an antiunion motive on Ivan's part fornot giving the position to McNamara. Counsel for theGeneral Counsel, however, appears to totally overlookthe fact that Martinez' use of the word "loyal" was fullyexplained in the context of the conversation betweenMcNamara and Martinez. Careful analysis of that con-versation reveals that Ivan, as expressed by Martinez,was primarily concerned that McNamara might refuse toobey orders if she did not agree with them. I also find itsignificant that in replying to Martinez, McNamara ineffect admitted that she would not follow orders fromIvan if she "knew" him to be wrong. From the contextof the conversation, it is clear that Ivan's concern withloyalty, and McNamara's own understanding of that,dealt exclusively with her willingness to follow ordersand had no reference to her union sentiments. Conse-quently, I conclude that Respondent did not fail to pro-mote McNamara or consider her for promotion to theposition of head assistant cashier for any reason pro-scribed by the Act, and I shall dismiss that allegation ofthe complaint.306 FOODARAMAV. THE SETTL EMENT AGREEMENTCounsel for the General Counsel argues that the settle-ment agreement in Case 8-CA-13142 approved by theRegional Director on March 17, 1980, can and shouldappropriately be set aside. Although the complaint al-leges several violations of the Act between March 17and July 30, 1980, when the Regional Director set asidethat settlement agreement, the complaint itself refers toonly one incident as the basis for the Regional Director'saction. That one incident is a statement by SupervisorDingess on April 11, to employee Jean Cassidy whichcreated the impression that employees' union activitieswere being kept under surveillance. I have previouslyfound that allegation to have merit. Additional allegedviolations of the Act between March 17 and July 30,which might have been relied on by counsel for theGeneral Counsel, but which were not referred to in thecomplaint, I found to lack merit and recommended theirdismissal. Therefore, the issue presented is whether Din-gess' statement to employee Cassidy on April 11 is itselfsufficient to warrant setting aside the settlement agree-ment.In framing this issue, I have purposely refused to con-sider any alleged violations of the Act which predate ap-proval of the settlement agreement on March 17, includ-ing the alleged acts of interrogation by Copobianco onNovember 1, 1979, and by Dingess on January 24, 1980,even though they postdate the original complaint whichissued in Case 8-CA-13142 on October 4, 1979, and eventhough they may not have been specifically referred toin the settlement agreement approved on March 17. 1have done so because it is generally recognized that pre-settlement conduct is barred from subsequent litigationunless the alleged violation was not known to the Gener-al Counsel, and not readily discoverable, or was specifi-cally reserved for further litigation. Laminite PlasticsMfg. Corp., 238 NLRB 1234 (1978); Hollywood RooseveltHotel Co., 235 NLRB 1397 (1978).6In this case, counselfor the General Counsel makes no claim that alleged vio-lations predating approval of the settlement agreementwere not known to or readily discoverable by the Gener-al Counsel's staff, and there is nothing to suggest thatsuch matters were specifically reserved for further litiga-tion.I conclude that Dingess' statement to employee JeanCassidy on April II is not sufficient to warrant settingaside the settlement agreement. While it is true that, inthe conversation with Cassidy, Dingess did make a state-ment which must be characterized as creating the im-pression that employees' union activities were under sur-veillance, this single violation may hardly be consideredsubstantial. I note that in the conversation with Cassidy,Dingess also stated that she did not know whether Cas-sidy was for or against the Union, and made no attempt6 I find this case dlstingulshahle from l.omini, Plawrit wfgg Corp., 238NLRH 888 (14078) Ihat cae deJalt ,ith the discharge of an individualwhose identity was completcle unknown to counsel for the GleneralCounsel at Ihe tine it entered into the settlement agreement. whereas thenewly alleged violations in this case relate t ino disiduals hose idenlity'was known to counsel for the (ieneral Coiunsel arid toi alleged act, ilrlilarin nature to those alleged in the earlier complall See , Lh ion AKiftinlgMWills Componi. It( NI RH 801. 8X3 (1966)to interrogate Cassidy with regard to her own union sen-timents. Dingess simply stated that she knew the identityof other employees who signed authorization cards insupport of the Union, which may well have been a state-ment of fact, albeit one which it has been found tends tocreate the impression of surveillance. I find that Dingess'statement to Cassidy was a relatively isolated incidentwhich was not followed by any further unfair laborpractices on the part of Respondent for several monthsafter the earlier settlement agreement was set aside. Con-sequently, I conclude that Dingess' action on April 11 isnot itself sufficient to warrant the Regional Director set-ting aside the settlement agreement, and I shall recom-mend that the earlier settlement agreement be reinstated.Cooper's International Union, supra, Community Convales-cent Hospital, supra: Metropolitan Life Insurance, supra. Inarriving at this conclusion not to set aside the earlier set-tlement agreement, I also note that my order hereinwould not be materially modified or changed by the in-clusion of alleged presettlement violations. See The LionKnitting Mills Co.. supra. Consequently, I conclude thatthere would be no useful purpose in setting aside thatsettlement agreement.Vt. IHE EFI-CT OF THi UNFAIR L ABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sections IIIand IV, above, occurring in connection with its oper-ations described in section I above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VII. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.CONCI LsSIONs o LAwI. Respondent, Ivan-lvan and Foodarama, Inc., d/b/aFoodarama, is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. United Food and Commercial Workers Union,Local 698, AFL-CIO-CLC a/w United Food and Com-mercial Workers International Union, AFL-CIO-CLC,is a labor organization within the meaning of Section2(5) of the Act.3. By creating the impression that employees' unionactivities were being kept under surveillance; interrogat-ing employees regarding their union sentiments; threaten-ing employees with unspecified reprisal in the event theyselect a union to represent them; soliciting grievancesfrom employees and impliedly promising to remedy suchgrievances: establishing a "hot line" in order to encour-age employees to express such grievances; and maintain-ing files on employees reflecting records of tardiness, ab-senteeism, overages. shortages, customer complaints, andreturned sales slips in order to discourage employees307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom selecting a union to represent them for purposes ofcollective bargaining, Respondent has restrained and co-erced its employees in the exercise of the rights guaran-teed them in Section 7 of the Act, and thereby engagedin unfair labor practices within the meaning of Section8(a)(I) of the Act.4. Respondent has not otherwise violated the Act asalleged in the complaint, and those portions of the com-plaint shall be dismissed.5. The unfair labor practices which Respondent hasbeen found to have engaged in, as described above,affect commerce within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER7The Respondent, Ivan-Ivan and Foodarama, Inc.,d/b/a Foodarama, Canton, Ohio, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Creating the impression that employees' union ac-tivities are being kept under surveillance, interrogatingemployees regarding their union sentiments; threateningemployees with reprisal in the event they select a unionto represent them; soliciting grievances from employeesand impliedly promising to remedy such grievances; es-tablishing a "hot line" in order to encourage employeesto express such grievances; and maintaining files on em-7 ]I the event no exceptions are filed as provided by Sec. 11)2 4h of theRules and Regulations of the National Labor Relations Board. the find-ings. conclusions arid recommended Order herein shall, as provided inSec .102.48 of the Rules and Regulations, be adopted by the Board andbecome ils findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesployees reflecting records of tardiness, absenteeism, over-ages, shortages, customer complaints, and returned salesslips in order to discourage employees from selecting aunion to represent them for purposes of collective bar-gaining.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act:(a) Remove and discontinue use of the "hot line" in-stalled by Respondent for the purpose of soliciting griev-ances from employees.(b) Remove and expunge from its records all filesmaintained on employees reflecting tardiness, absentee-ism, overages, shortages, customer complaints, and re-turned sales slips.(c) Post at its Meyers Lake facility located in Canton,Ohio, copies of the attached notice marked "Appen-dix."8Copies of said notice, on forms provided by theRegional Director for Region 8, after being duly signedby Respondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National l abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l.abor Relations Board."308